
	
		III
		110th CONGRESS
		1st Session
		S. RES. 13
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Notifying the House of Representatives of
		  the election of a Sergeant at Arms and Doorkeeper of the
		  Senate.
	
	
		That the House of Representatives be
			 notified of the election of the Honorable Terrance W. Gainer as Sergeant at
			 Arms and Doorkeeper of the Senate.
		
